 



Exhibit 10.1
January 30, 2006
Delivered via E-Mail and Overnight Courier
Mr. Stephen D. Newlin
355 Calomus Circle
Medina, MN 55340
Dear Steve:
          PolyOne Corporation (“PolyOne”) is pleased to confirm its verbal offer
of employment to you, with a start date (the “Effective Date”) on or before
February 21, 2006. This letter agreement sets forth the terms of your employment
and the rights and obligations of the parties relating to such employment.

1.   Position and Duties.

          You will have the title of Chairman, President and Chief Executive
Officer, reporting to PolyOne’s Board of Directors (the “Board”) and will have
the normal duties, responsibilities and authority of an executive serving in
such position. During the term of employment, you will devote your best efforts
and your full business time and attention (except for permitted vacation periods
and reasonable periods of illness or other incapacity) to the business and
affairs of PolyOne. You will perform your duties and responsibilities to the
best of your abilities in a diligent, trustworthy, businesslike and efficient
manner. You will perform your duties and responsibilities principally in the
metropolitan area of PolyOne’s headquarters.
          You will be appointed by the Board, upon the Effective Date, as a
member of the Board, and so long as you serve as Chairman, President and Chief
Executive Officer, the Board will nominate you to stand for election as a member
of the Board at PolyOne’s annual meeting of shareholders.

2.   Compensation.

  (a)   Salary. Your initial base salary during the Employment Period (as
defined below) will be equal to $700,000 per year and will be subject to annual
review by the Board or the Compensation and Governance Committee of the Board
(the “Committee”).

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 2

  (b)   Bonus/Annual Incentive.

  (i)   You will to entitled to a signing bonus of $600,000, payable within 30
calendar days of the Effective Date.     (ii)   In addition, during the
Employment Period, you will be eligible for an annual incentive award based on
achievement of specified performance goals (as determined by the Committee). For
2006, you will be eligible to participate in the 2006 Senior Executive Annual
Incentive Plan, with a target attainment equal to 100% of your base salary.

  (c)   Equity/Long-Term Incentive Awards.

  (i)   You will be entitled to receive a grant, effective upon the Effective
Date, of 200,000 shares of restricted stock (the “Restricted Shares”) under the
PolyOne Corporation 2005 Equity and Performance Incentive Plan (the “Plan”) and
upon the following terms:

  (A)   The Restricted Shares will be subject to a risk of forfeiture until the
third anniversary of the date of grant.     (B)   The Restricted Shares will be
forfeited if your employment is terminated for any reason prior to their
becoming nonforfeitable, except that if your employment terminates by reason of
death or your permanent and total disability (as defined under the relevant
disability plan or program of PolyOne in which you then participate)
(“Disability”) or if a change in control (as defined in PolyOne’s standard award
agreements) (a “Change in Control”) of PolyOne shall occur, all restrictions
with respect to the Restricted Shares will lapse.     (C)   The Restricted
Shares will not be transferable by you, except by will or the laws of descent
and distribution, until the shares become nonforfeitable as provided herein.    
(D)   You will be entitled to all rights as a shareholder with respect to the
Restricted Shares granted (including the right to vote and receive dividends
thereon).     (E)   Any additional shares or other securities that you may be
entitled to receive under the terms of the Plan pursuant to a stock dividend,
stock split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company (a “Change in Capitalization”) will be subject to the same restrictions
as the Restricted Shares granted.

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 3

  (F)   Any tax withholding obligation of the Company in connection with the
Restricted Shares will be satisfied by PolyOne withholding shares otherwise
deliverable pursuant to the award of Restricted Shares in order to satisfy the
minimum withholding amount permissible under the method that results in the
least amount withheld.

  (ii)   You will also be entitled to participate in PolyOne’s 2006-2008
Long-Term Incentive Plan, consisting of awards of SARs and cash-settled
performance units, granted under the Plan. The total award value for the
2006-2008 award will be equal in value to $1,505,000, provided that in no event
will the number of SARs granted exceed 250,000, and the grant of such 2006-2008
award will be made on the Effective Date.     (iii)   You will also be entitled
to participate in a two-year cash incentive plan for the period January 1, 2006
through December 31, 2007 (the “Performance Period”) upon the following terms:

  (A)   Such cash incentive plan will be in the form of a grant to you,
effective upon the Effective Date, of 87,000 phantom units (the “Units”). Each
Unit will be equal in value to one share of PolyOne’s common stock. Any earned
Units will entitle you to a cash payment following the end of the Performance
Period equal to the number of Units earned multiplied by the high-low average of
PolyOne’s common stock on the day immediately preceding the date of the approval
of the payment by the Committee.     (B)   Payment of the Units is contingent on
the attainment of certain pre-established metrics (including, threshold, target
and maximum levels of achievement) previously approved by the Committee relating
to the following equally-weighted financial performance measures: Return on
Invested Capital, Ratio of Debt-to-EBITDA and Operating Cash Flow (as defined
and approved by the Committee).     (C)   Payment of the Units is also
contingent upon your remaining in the continuous employ of PolyOne or a
subsidiary through the end of the Performance Period and if your employment
terminates before the end of the Performance Period (except as set forth below),
the Units will be forfeited. Notwithstanding the preceding sentence, upon a
Change in Control, you will be entitled to payment of 100% of the Units awarded
and if your employment with PolyOne terminates during the Performance Period due
to your death or Disability, PolyOne will pay to you or your executor or
administrator, as the case may be, after the end of the Performance Period, the
portion of the Units to which you would have been entitled had you remained
employed by PolyOne through the end

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 4

      of the Performance Period, prorated based on the portion of the
Performance Period during which you were employed by PolyOne.     (D)   The
Units will not be transferable by you, except by will or the laws of descent and
distribution.     (E)   The Units will be adjusted by the Committee in the event
of any Change in Capitalization.

  (iv)   In future years, you will be eligible to receive long-term incentive
awards, together with PolyOne’s other executive officers, as approved by the
Committee.

  (d)   Expense Reimbursement. PolyOne will reimburse you for all reasonable
business expenses incurred by you during the Employment Period in the course of
performing your duties under this agreement that are consistent with PolyOne’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to PolyOne’s requirements applicable generally
with respect to reporting and documentation of such expenses.     (e)   Standard
Benefits. You will be entitled during the Employment Period to participate, on
the same basis as other salaried employees of PolyOne, in PolyOne’s standard
benefit programs (the “Standard Benefits Package”). The Standard Benefits
Package means those benefits (including the PolyOne Retirement Savings Plan, the
PolyOne Supplemental Retirement Savings Plan, the health care programs,
short-term and long-term disability benefits, life insurance, business travel
accident coverage, flexible spending accounts, and an employee assistance
program) for which PolyOne salaried employees are from time to time generally
eligible, as determined from time to time by the Committee or the Board. As part
of the Standard Benefits Package, you will also be entitled to reimbursement of
relocation expenses under the PolyOne Plus Relocation Program (the “Relocation
Program”) (except that PolyOne will provide reimbursement for up to 24 months).
Notwithstanding anything to the contrary contained in this agreement, the
Standard Benefits Package will not include the right to participate in the
PolyOne Employee Transition Plan (the “ETP”), which the parties agree is
superseded by this agreement and any obligations of PolyOne under the ETP are
deemed to be fully satisfied by this agreement.     (f)   Additional Relocation
Benefits. As an additional benefit, PolyOne will reimburse you for reasonable
expenses relating to lodging, meals and travel between your residence and work
(Avon Lake, Ohio) during the 90-day period immediately following the Effective
Date, provided that, following such 90-day period and until such time as you
initiate your relocation under the Relocation Program, you will be responsible
for any and all expenses associated with commuting between your residence and
work (Avon Lake, Ohio) locations, together with your living expenses.

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 5

  (g)   Other. You will also be entitled to the following: (i) five weeks of
paid vacation per year; (ii) a car allowance equal to $1200 per month; (iii) an
annual allowance for financial planning and tax preparation in an amount equal
to up to $13,000 per year, payable upon submission of itemized invoices; and
(iv) participation in the PolyOne Group Excess Liability policy.

3.   Other Agreements. You agree, in connection with your employment with
PolyOne, to execute and be bound by the terms and conditions of PolyOne’s
standard: (a) Management Continuity Agreement for executive officers (providing
for 36 months of compensation upon the terms and conditions in such agreement);
(b) Confidential Information, Invention and Non-Solicitation Agreement; (c) Code
of Conduct; and (d) Code of Ethics for Senior Officers (collectively, the “Other
Agreements”).   4.   Employment Period.

  (a)   The Employment Period. Except as otherwise provided herein, the
Employment Period will commence on the Effective Date and will continue
thereafter until terminated as provided in this Paragraph 4 (the “Employment
Period”).     (b)   Termination. Notwithstanding anything to the contrary
contained in this agreement, the Employment Period will end on the first to
occur of any of the following events: (i) your death; (ii) PolyOne’s termination
of your employment on account of your Disability; (iii) a voluntary termination
of your employment by you (including your retirement); (iv) an involuntary
termination of your employment by PolyOne for Serious Cause (as defined below);
or (v) an involuntary termination of your employment by PolyOne without Serious
Cause (as defined below).     (c)   Serious Cause. For purposes of this
agreement, “Serious Cause” will have the meaning ascribed to such term in the
ETP, as such ETP may be amended from time to time, and will also include any
breach of a provision of this agreement or of any of the Other Agreements. A
copy of the current definition of “Serious Cause” has been delivered to you
concurrently with this agreement.

5.   Post-Employment Period Payments.

  (a)   Accrued Compensation/Benefits. Except as provided in Paragraph 5(b)
below, at the end of the Employment Period for any reason, you will cease to
have any rights to compensation or benefits and you shall be entitled only to
(i) any base salary that has accrued but is unpaid, any reimbursable expenses
that have been incurred but are unpaid, and any unexpired vacation days that
have accrued under PolyOne’s vacation policy but are unused, as of the end of
the Employment Period; (ii) any plan benefits that by their terms extend beyond
termination of your employment (but only to the extent provided in any such
benefit plan in which you have participated as an employee of PolyOne and
excluding the ETP); and (iii) any benefits to which you are entitled under the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”).

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 6

  (b)   Severance Payments. Notwithstanding the foregoing, if (1) the Employment
Period ends early for any reason other than as set forth in Paragraph 4(b)(i)
through 4(b)(iv) above, (2) such termination is not following a change in
control of PolyOne entitling you to benefits under your Management Continuity
Agreement and (3) you agree to standard non-compete and non-solicitation
covenants for a period of 36 months following the date of termination and to
other standard terms and conditions, including a full release of claims, you
will also be entitled to the following amounts and benefits, all payable in
accordance with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”):

  (i)   36 months of salary continuation, car allowance and financial
planning/tax preparation allowance, with monthly payments to commence not
earlier than six months following the date of termination (consistent with the
requirements of Section 409A of the Code);     (ii)   An annual incentive amount
as earned for the year in which termination of employment occurs, pro-rated for
the amount of time that has elapsed from the beginning of the applicable
performance period until the date of termination of employment; and     (iii)  
18 months of continuation in PolyOne’s medical and dental plans (the “Health
Plans”) pursuant to COBRA and an amount equal to the financial equivalent of six
additional months of continuation in the Health Plans, provided that Health
Plans expressly do not include life insurance, short-term disability or
long-term disability.

  (c)   Possible Additional Severance Payment. Notwithstanding anything to the
contrary contained herein, in the event that your employment with PolyOne is
involuntarily terminated by PolyOne without Serious Cause (as defined in
Paragraph 4(c) above) prior to the three year anniversary of the Effective Date,
you will be entitled to the following cash payments, payable in accordance with
the requirements of Section 409A of the Code:

  (i)   If your employment is terminated at any time before the one year
anniversary of the Effective Date, you will be entitled to a cash payment equal
to the amount determined by multiplying 66,667 by the fair market value of one
share of PolyOne common stock on the date of termination of your employment.    
(ii)   If your employment is terminated on or following the one year anniversary
of the Effective Date but before the 18 month anniversary of the Effective Date,
you will be entitled to a cash payment equal to the amount determined by
multiplying 100,000 by the fair market value of one share of PolyOne common
stock on the date of termination of your employment.

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 7

  (iii)   If your employment is terminated on or following the 18 month
anniversary of the Effective Date but before the two year anniversary of the
Effective Date, you will be entitled to a cash payment equal to the amount
determined by multiplying 133,334 by the fair market value of one share of
PolyOne common stock on the date of termination of your employment.     (iv)  
If your employment is terminated on or following the two year anniversary of the
Effective Date but before the three year anniversary of the Effective Date, you
will be entitled to a cash payment equal to the amount determined by multiplying
166,667 by the fair market value of one share of PolyOne common stock on the
date of termination of your employment.     (v)   If your employment is
terminated on or following the three year anniversary of the Effective Date, you
will not be entitled to any additional cash payment under this Paragraph 5(c).

6.   Miscellaneous.

          You represent and warrant to PolyOne that: (a) the execution, delivery
and performance of this agreement by you does not and will not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which you are a party or by which you are bound,
(b) except as disclosed in writing to PolyOne, you are not a party to or bound
by any employment agreement, noncompete/non-solicitation agreement or
confidentiality agreement with any other person or entity and (c) upon the
execution and delivery of this agreement by you, this agreement will be a valid
and binding obligation of you, enforceable in accordance with its terms.
          PolyOne may withhold from any amounts payable under this agreement all
federal, state, city or other taxes as PolyOne is required to withhold pursuant
to any applicable law, regulation or ruling.
          Whenever possible, each provision of this agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
          This agreement embodies the complete agreement and understanding
between the parties with respect to the subject matter hereof and effective as
of its date supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way.
          This agreement may be executed in separate counterparts, each of which
shall be deemed to be an original and both of which taken together shall
constitute one and the same agreement.

 



--------------------------------------------------------------------------------



 



Mr. Stephen D. Newlin
Page 8
          This Agreement shall be governed by the internal law, and not the laws
of conflicts, of the State of Ohio.
          The provisions of this agreement may be amended or waived only with
the prior written consent of PolyOne and you, and no course of conduct or
failure or delay in enforcing the provisions of this agreement shall affect the
validity, binding effect or enforceability of this agreement.
          If you find this agreement acceptable, please sign and date the letter
below and return it to me. This agreement will become effective on the latest
date set forth below.

            Sincerely,


POLYONE CORPORATION
      By:   /s/ Farah M. Walters       Name:  Farah M. Walters         Title: 
Chairperson of the Compensation and
Governance Committee         

Date: February 13, 2006
I agree to the terms and conditions
in this letter agreement.

                /s/ Stephen D. Newlin     Name: Stephen D. Newlin      

Date: February 6, 2006

 